

LONGLAC PROJECT AGREEMENT


THIS AGREEMENT is dated effective the 12th day of June, 2007.


BETWEEN:


2060014 ONTARIO LTD.


(hereinafter called "Owner")


- and -


CROMWELL URANIUM HOLDINGS, INC. an Arizona corporation


(hereinafter called "Cromwell")


RECITALS:


A.                           Owner owns certain Claims located in the Province
of Ontario, Canada.


B.                           Cromwell wishes to acquire an undivided one hundred
(100%) per cent interest in such Claims.


C.                           Owner is prepared sell Cromwell an undivided one
hundred (100%) per cent interest in such Claims on the terms and conditions
hereinafter set forth.


                              NOW THEREFORE, in consideration of the premises
and the mutual obligations hereinafter described, and intending to be legally
bound, the parties agree as follows:


ARTICLE I


INTERPRETATION AND DEFINITIONS


Section 1.01 Definitions


As used in this Agreement, the following words and phrases have the following
meanings:


(a) "Affiliate" means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which controls, is controlled
by, or is under common control with a party to this Agreement.


(b) "Agreement" means this agreement as the term is defined in Section 1.03
hereof.


(c) "Force Majeure" means any event beyond a party's reasonable control
including laws which prohibit a party's ability to comply with its obligations;
action or inaction of civil or military authority; mining casualty; damage to or
destruction of mine, plant or facility; fire; explosion; flood; insurrection;
riot; labour disputes; and acts of God, but does not include a party's inability
to make any payments required under this Agreement.
 

--------------------------------------------------------------------------------


 
(d) "Claims" means all mineral rights constituting the claim units marked as
such on Schedule "A" attached to this Agreement.


(e) "Payments" has the meaning given that term by Section 2.01.


(g) "Purchase" has the meaning given that term by Section 2.01.


(h) "Purchase Period" means the period of time from the execution of this
Agreement to the exercise, abandonment or termination of the Purchase in
accordance with the terms and conditions of this Agreement.


Section 1.02 Schedules


The following schedules are attached to and form part of this Agreement:


(a) Schedule "A" - List of Claims


Section 1.03 Entire Agreement


This agreement and the attached schedules and all properly executed amendments
are hereinafter collectively referred to as this "Agreement". This Agreement
constitutes the entire agreement between the parties and supersedes all previous
agreements and undertakings relating to the subject matter. The parties
acknowledge that there are no agreements, undertakings, representations,
warranties or conditions collateral to this Agreement except as specifically
stated otherwise in this Agreement.


Section 1.04 Caption and Headlines


The division of this Agreement into articles and sections and the insertion of
headings is for convenience of reference only and shall not affect the
interpretation of this Agreement. Any reference to a section or article shall be
a reference to a section or article of this Agreement unless specifically stated
otherwise.


Section 1.05 Extended Meanings


In this Agreement, where the context so requires or permits, the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular and vice versa, and the words "person" and "persons" shall include
corporations, partnerships, and all other entities of whatever description.


Section 1.06 Currency


In this Agreement all statements of and references to dollar amounts shall mean
Canadian dollars.
 
2

--------------------------------------------------------------------------------


 
Section 1.07 Governing Law


This Agreement shall be interpreted in accordance with the laws of the Province
of Ontario, Canada, and the federal laws of Canada as applicable therein.


Section 1.08 Severability


If any provision of this Agreement is found invalid, illegal, or incapable of
enforcement by any court of competent jurisdiction, such provision and the
remaining provisions of the Agreement shall continue to be enforceable to the
extent permitted by such court against any person(s) and in any circumstance(s)
other than those to whom it has been found invalid, illegal or incapable of
enforcement.


Section 1.09 Amendments


No amendments to this Agreement shall be of any force and effect unless executed
in writing by all the parties to this Agreement.


ARTICLE II


PURCHASE


Section 2.01 Consideration


a) Owner hereby agrees to sell Cromwell and Cromwell hereby agrees to Purchase
(the "Purchase") an undivided one hundred (100%) per cent interest in the Claims
by making the following payments (the "Payments") to Owner:


a) $3,750 will be paid to Owner concurrently with the execution of this
Agreement; and


b) _____ common shares of Cromwell will be issued to Owner by no later than ____
,2007.


Section 2.02 Completion of Purchase


The Purchase shall be automatically completed and the Claims vested in Cromwell
upon Cromwell making all the Payments set forth in Section 2.01. Upon the
completion of the Purchase in accordance with that Section, Cromwell shall have
purchased and acquired an undivided hundred (100%) per cent ownership interest
in and to the Claims free and clear of any mortgages, liens, charges, pledges,
security interests, encumbrances and any other claims of any description.


Section 2.03 Results of Prior Exploration Work


Immediately following the execution of this Agreement, Owner shall deliver to
Cromwell all technical data for the Claims in its possession including, but
without limitation, drilling, geophysics and geological information held by
Owner.


Should this Agreement be terminated, for whatever reason, prior to vesting, then
Cromwell will return and forward to Owner copies of data and information
received from Owner but Cromwell will not be obliged to return any Claims data
otherwise acquired by Cromwell during the Option Period.
 
3

--------------------------------------------------------------------------------


 
Section 2.04  Title


Within sixty (60) days following the completion of the Purchase pursuant to
Section 2.02, Owner will provide Cromwell with executed transfers of an
undivided hundred (100%) percent interest in the Claims and will provide any
additional assistance required by Cromwell or its nominee to legally record the
transfers.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


Section 3.01 Representations and Warranties bv Owner


Owner represents and warrants that:


(a)
he has all requisite power and authority to perform his obligations under this
Agreement;



(b)
all necessary action has been taken by Owner to execute and allow the proper
performance of the terms of this Agreement, and this Agreement constitutes a
valid and binding obligation of Owner enforceable in accordance with its terms;



(c)
to the best of Owner's knowledge the location of each of the Claims on the
ground conforms to the description appearing on records in the appropriate
records office, and the Claims were properly located according to the laws of
Ontario and will be in good standing for at least 180-days days after the
execution of this Agreement;



(d)
he has not received notice of any violation of or investigation relating to any
federal, provincial or local environmental or pollution law, regulation or
ordinance with respect to the Claims;



(e)
to the best of Owner' s knowledge there are no reclamation liabilities in
connection with the Claims and, in particular, there are no obligations to
monitor or clean up any preexisting mine sites or mine waste dumps or tailings;



(f)
his interest in the Claims is free and clear of any mortgages, liens, charges,
pledges, security interests, encumbrances or other claims of any description
and, upon completion of the Purchase by Cromwell, Cromwell will acquire an
undivided one hundred (100%) interest in the Claims free and clear of any
mortgages, liens, charges, pledges, security interests, encumbrances or other
claims of any description;



(g)
no person or other entity has any right or agreement, option, understanding,
prior commitment or privilege capable of becoming an agreement for the purchase
or acquisition from Owner of any interest in the Claims;



(h)
all assessment work required to maintain the Claims in full force and effect has
been performed as of the execution of this Agreement; and

 
4

--------------------------------------------------------------------------------


 
(i)
there are no royalties or other latent interests in the Claims owing to any
parties.



Section 3.02 Survival


Owner acknowledges that Cromwell is relying on the representations and
warranties contained in Section 3.01 in entering into this Agreement and that
such representations and warranties are continuing and survive the execution of
this Agreement.


Section 3.03 Representations and Warranties bv Cromwell


Cromwell represents and warrants that:


(a)
it has been duly incorporated and is a validly subsisting corporation under the
laws of the State of Nevada and has all corporate power and authority to perform
its obligations under this Agreement; and



(b)
all necessary corporate action has been taken by Cromwell to authorize the
execution, delivery and performance of this Agreement, and this Agreement
constitutes a valid and binding obligation of Cromwell enforceable in accordance
with its terms.



Section 3.04 Indemnitv


Each party will indemnify and save the other party and its directors, officers,
employees, agents, representatives, subcontractors and Affiliates harmless from
all losses, damages, costs, actions, and suits arising out of or in connection
with any breach by that party of any representation, warranty, covenant or
agreement contained in this Agreement. This indemnity shall survive the
termination of this Agreement.


ARTICLE IV


EXPLORATION AND DEVELOPMENT ACTIVITIES


Section 4.01 Right to Explore and Develop


Owner grants to Cromwell, its employees, directors, officers, agents,
representatives and contractors, the exclusive right to enter upon the property
comprising the Claims for the purpose of exploration, development, mining and
such other operations as Cromwell considers necessary during the Purchase
Period, the nature, manner and extent of which operations will be in Cromwell's
sole discretion.


Section 4.02 Conduct of Exploration and Development Work


Cromwell shall perform its exploration and development work on the Property
comprising the Claims in accordance with good mining practice and shall comply
with all applicable laws and regulations.
 
5

--------------------------------------------------------------------------------


 
Section 4.03 Installation of Equipment


Cromwell may install, maintain, replace and remove any and all mining machinery,
equipment, tools, and facilities which it may desire to use in connection with
its exploration and development activities on the property comprising the
Claims. Upon termination of this Agreement for any reason other than by Cromwell
having completed the Purchase, Cromwell shall within a period of six (6) months
following such termination remove its equipment at its sole cost and expense
from the Claims, having Owner's permission to enter onto the property comprising
the Claims for such purpose.


ARTICLE V




ASSIGNMENTS


Section 5.01  Assignments


Cromwell shall be entitled to assign its rights and obligations under this
Agreement without the prior written consent of Owner.


ARTICLE VI


TERMINATION


Section 6.01  Cromwell's Right to Terminate


Cromwell shall have the right to terminate this Agreement and its interest in
the Claims at any time during the Purchase Period upon written notice to the
Owner thirty (30) days prior to the contemplated termination date.


Section 6.02  Termination for Default


If at any time during the Purchase Period, Cromwell fails to duly payor cure any
default in the performance of any obligation of this Agreement within a period
of thirty (30) days after receipt of a default notice from Owner, Owner may
terminate the Purchase. Exercise of such right by Owner shall be without
prejudice to any other rights or remedies Owner may have at law or in equity as
a result of such default of this Agreement by Cromwell.


ARTICLE VII


FORCE MAJEURE


Section 7.01  Suspension of Obligation


If Cromwell is prevented by Force Majeure from timely performance of any of its
obligations under this Agreement (other than the payment of any of the Purchase
Payments), such failure shall be excused and the period for performance and the
Purchase Period shall be extended for an additional period of time equal to the
duration of such Force Majeure. Upon the occurrence and upon the termination of
a Force Majeure, Cromwell shall promptly notify Owner in writing. Cromwell shall
use reasonable efforts to remedy any Force Majeure, but shall not hereunder be
obligated to contest the validity of any law or regulation, nor any action or
inaction of any civil or military authority.
 
6

--------------------------------------------------------------------------------


 
ARTICLE VIII


MISCELLANEOUS


Section 8.01  Notices


Any notice under this Agreement will be given in writing, by delivery in person
to a named representative or by mail or facsimile, properly addressed to each
party. A notice given will be deemed given only when received by the party to
whom such notice is directed; except that any notice given by facsimile properly
addressed to the party, to whom given, shall be deemed given to and received by
the party, to whom directed, 48 hours after such notice is successfully faxed or
ten days after it is mailed, provided there is no postal disruption at the time.
Each party's address will be the following until such party specifies another
address by written notice:


To Owner:
2060014 ONTARIO LTD.
1390 Government Road North
Timmins, Ontario, Canada
P4N 7C3
Tel.:     
Facsimile:   


Attention:     


To Cromwell:
CROMWELL URANIUM HOLDINGS, INC.
8655 East Via De Ventura, Suite G200,
Scottsdale, AZ 85258
Tel: TOLL FREE 877-776-3932
Local 480-346-1460
FAX 480-346-1461


Attention: Robert McIntosh


Section 9.02  Area of Influence


Owner agrees that there shall be an area of influence (the "Area of Influence")
respecting any additional claims staked or recorded by Owner which are
contiguous to the Claims and any such claims will fall under the terms of this
Agreement.
 
7

--------------------------------------------------------------------------------


 
Section 9.03  Relationship of Parties


This Agreement is not intended to create any partnership or agency relationship
between the parties or fiduciary obligations of any description, and this
Agreement shall not be construed so as to render the parties liable as partners
or as creating a partnership, and no party shall be or shall be deemed to be, or
shall hold itself out to be an agent of any other party.


Section 9.04  Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties.


Section 9.05  Regulatory Approval


This Agreement and the obligations of Cromwell hereunder are subject to
regulatory approval, as applicable.


Section 9.06 Prior Agreements


The Agreement contains the entire agreement and understanding of the parties and
replaces all prior agreements bearing on the subject matter hereof.


Section 9.07 Counterparts


This Agreement may be executed in counterparts, all of which taken together
shall constitute one and the same instrument and any of the parties hereto may
execute this Agreement by signing any such counterpart.
 
8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties make this Agreement effective as of the date
first above written.




2060014 ONTARIO LTD.




Per:   /s/     






CROMWELL URANIUM HOLDINGS, INC.




Per:   /s/ Rob McIntosh   
 
9

--------------------------------------------------------------------------------


 
SCHEDULE A
 
to
 
LONGLAC PROJECT AGREEMENT
 
List of Claims


Mining Claims Representing 128 units (District of Mining Division, Ontario,
Canada)


Block 1


4220771 (16 units)
4220772 (16 units)
4220773 (16 units)
4220774 (16 units)


Block 2


4212585 (16 units)
4212586 (16 units)
4212587 (16 units)
4212579 (16 units)
 
i

--------------------------------------------------------------------------------


 